Even had the petitioner established a prima facie case of discrimination (see Matter of McEniry v Landi, 84 NY2d 554, 558 [1994]; Koester v New York Blood Ctr., 55 AD3d 447, 448 *928[2008]), substantial evidence supports the determination of the Commissioner of the New York State Division of Human Rights that the petitioner’s employer, New York Institute of Technology, had a legitimate, nondiscriminatory reason for terminating the petitioner from its employ, and that he did not show that this reason was a pretext for discrimination (see 300 Gramatan Ave. Assoc v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Sauer v Donaldson, 49 AD3d 656, 657 [2008]; Genesky v Local 1000, AFSCME, AFL-CIO, CSEA, 287 AD2d 594, 595 [2001]). Mastro, A.EJ., Chambers, Sgroi and Miller, JJ., concur.